DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           LINDA URIOSTE,
                              Appellant,

                                    v.

                              GIGI STETLER,
                                 Appellee.

                              No. 4D20-428

                          [February 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE 14-
021474.

  Alex P. Rosenthal and Amanda Jassem Jones of the Rosenthal Law
Group, Weston, for appellant.

  Wendell Locke of Locke Law, P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.